JOINT VENTURE AGREEMENT




Cullebrillas Mine
 

This JOINT VENTURE AGREEMENT (known as here forward: “Agreement”), dated as of
August 19, 2004 is made by and between Galaxy Minerals Inc, a Florida
corporation CIK # 0001102217, having offices at 500 Park Ave. Suite 203 Lake
Villa IL. 00046(known from here forward as the “Company”) and Javier
Iparraguirre Segastegui , Voltaire 493, Urb, La Noria, Trujillo, Peru (known as
from here forward the ( “Claimholder”) .


1.     Grant of Lease, and earning capacity of up to 90% Net Profits Interest.
In consideration for the sum of US$100,000 to be paid by Company to Claimholder
on or before August 20, 2004, Claimholder hereby leases the mining claims known
as the Cullebrillas Mine which includes:




Table 1.1 Concession Status



Property type: Gold Metallic Mining Concession
Name
Hectares
Status
Titled to:
Acumulacion Aventura IV
957
Concession:current
Javier Iparraguirre Sagastegui
Aventura VI
240
Concession:current
Javier Iparraguirre Sagastegui
Aventura VII
480
Concession:current
Javier Iparraguirre Sagastegui
Aventura VIII
100
Concession:current
Javier Iparraguirre Sagastegui
Aventura IX
41
Concession:current
Javier Iparraguirre Sagastegui
Aventura VI-A
110
Concession:current
Javier Iparraguirre Sagastegui
Aventura XI
900
Concession:current
Javier Iparraguirre Sagastegui
Aventura XII
900
Concession:current
Javier Iparraguirre Sagastegui







Hereinafter known as (the “Property”) to Galaxy Minerals Inc , hereinafter known
as (the "Company") and grants to Company a 90% net profits interest (subject to
adjustment as set forth below) (the "initial term"), with the right of Company
at its option to extend the Lease for up to 2 (two) additional ten year terms on
the same terms and conditions to and including July 30, 2024 (an "extended
term") (the initial and extended terms being hereinafter referred to as the
"Lease Term"). Company shall have the right to sooner terminate the Lease
pursuant to Section 6 and, subject to Section 15 below.



       

--------------------------------------------------------------------------------

 

 
1.2
 
The company is cognizant that mining and mining exploration is speculative by
nature & thereby holds the seller harmless against mineral recovery being
uneconomic on the project.
The claim holder is cognizant that capital markets can be arduous and volatile
relating to mining & mining exploration projects.








2. Title to the Property.


A. Claimholder hereby represents and warrants to Company as follows:


(i) Claimholder owns or is able to convey a full and undivided interest in and
to each of the mining claims included in the Property as of the date hereof;


(ii) To the best of the knowledge, information and belief of Claimholder, all
such claims have been validly located and maintained in accordance with all
applicable laws and regulations;


(iii) All such claims are free and clear of all liens, claims, and encumbrances
whatsoever, subject only to the country of Peru, South America; all taxes, if
any, which may be or which may become a lien upon the Property, as of the date
hereof, have been paid;


(iv) The Property is not in any manner encumbered as a result of any conduct or
activity of Claimholder;


(vi) Having secured the approval of its sole member to the terms and conditions
of this Agreement, Claimholder has full and complete authority to execute this
Agreement and to grant the rights herein conferred on Company; and


Claimholder has no knowledge that any of the mining claims comprising the
Property are invalid.








3. Lease Payments and Other Payments:


A. During the Lease Term, Company shall make the following payments to
Claimholder:


The sum of $20,000.00, on or before September 15, 2004; and
The sum of $20,000.00, on or before December 15, 2004; and

    2  

--------------------------------------------------------------------------------

 

 
The sum of $20,000.00, on or before March 15, 2005; and
The sum of $20,000, on or before July 15, 2005.
Should the Company install and commence production facilities described in 4B
prior to October 15, 2005, then, any further payments listed below will not take
effect, and royalty payments of 5% described in 9B will commence.
Should production facilities prolong or be prolonged at the Companies
discretion, then the sum of $20,000.00 on or before November 2005 will be paid,
and, further payments of $20,000 quarterly will paid until production described
in 4B takes effect.


    B.     Following Companys exercise of the Purchase Option under Section 7
and resulting termination of the Lease as provided in Section 1, Company shall
pay to Claimholder (i) the Claimholder’s net profits interest (NPI) under
Section 8A and (ii) the Claimholder, net smelter return (NSR) royalty under
Section 8B. Companys obligation to make payment under Section 8A and Section 8B
shall cease to accrue on the first to occur of (i) completion by Company of
mining operations, residual leaching and reclamation in the Project Area or (ii)
other decision of Company to terminate operations in the Project Area and, if
Claimholder so desires, to recovery the property to Claimholder once reclamation
and other environmental obligations have been satisfied, although this provision
shall not relieve Company from its obligation to make payments that accrued
prior to such occurrence.


    C.    All payments shall be paid in US$ dollars in immediately available
funds.
 
    D.    Company hereby represents and warrants to Claimholder that it has
adequate financial resources to make the payments required under this Section 3,
as well as the Work Expenditures required under Section 4.


4. Work Expenditures. During the Lease Term, until terminated by Company under
Section 6 or until the Purchase Option is exercised under Section 7, Company
shall make work expenditures ("Work Expenditures") on or for the benefit of the
Property in the following amounts:


    A.    An initial Exploration drilling program will be carried out consisting
of:


    1)    The sum of $1,500,000.00 will be committed during an 18-month period
beginning September 15, 2004 to fully define known ore bodies and structures on
the Aventura IV-A claim to a Proven Reserve status. Adjoining claims, not yet
explored, will be outlined for further reserve addition. An option to develop
and produce known reserves during this drilling program will be defined by the
Company.
    2)    The Proven reserve status and results of the Exploration program will
determine the following development and production outline:



    3  

--------------------------------------------------------------------------------

 

 
        Upon defining Proven Gold Reserve resources of not less than 250,000 nor
more than 500,000 Troy ounces, a $5,000,000.00 development Capital Expenditure
(CAPEX) will be allocated for mine and processing plant infrastructures at the
500 ton/day level. This investment will be at the discretion of the Company
whether it will take place during the 18 months Exploration Program or within a
six-month period after. No considerations to Claim holder are to be considered
in this program.
 
    B.    Upon defining a proven Gold Reserve resource of plus 1,000,000 Troy
ounces, further CAPEX outlay will be designated to increase planned production
to the 750- 1,000 ton/day capacity level.

 
Any excess of Work Expenditures in any year shall be carried forward to the
succeeding year.
For purposes of this Agreement, “Work Expenditures” is defined as sums spent or
incurred by Company directly on the Property for exploration and development of
the Property, including drilling, geochemical sampling, geophysical or seismic
survey, assaying, and ore reserve calculation; metallurgical and engineering
analyses; environmental and permitting analyses and activities; feasibility
studies; and financing investigations; plus 5% of such direct costs in lieu of
headquarters overhead and general and administrative expenditures.


5. Rights and Obligations During Lease Term. The parties shall have the
following rights and obligations during the Lease Term:


    A. Access to Property and Provision of Data. Company shall have full access
to the Property to conduct such investigations and examinations, as Company may
deem desirable and to all information and data in Claimholder’s possession and
control pertaining to the Property necessary or desirable to enable Company to
fully evaluate the Property and its commercial feasibility. Claimholder agrees
to cooperate fully with Company in its investigation.


    B. Activities b y Company. Company shall have exclusive possession of the
Property, subject to the paramount rights of the country of Peru with respect to
mining claims included in the Property, and shall have the exclusive right to
conduct such exploration, evaluation, and development activities on the Property
(including bulk sampling) as Company may desire. Claimholder shall provide at
Companys expense all reasonable assistance to Company for the obtaining of any
permits, licenses, and third party consents needed for such work. Company shall
also have the right to contact the pertinent federal, state, and local
permitting agencies, and to negotiate with such agencies.


    C. Maintenance of Property. Company shall maintain in good standing all
mining claims that comprise the Property. Company shall, as required by Peruvian
Mining Law & Government with respect to mining claims, perform required
assessment work or timely pay all claim maintenance or rental fees and all
required property taxes, and shall timely make all filings and recordings in the
appropriate governmental offices required in connection with such payments. In
the event Claimholder makes any such payment (although it shall have no
obligation to do so), Company shall promptly reimburse Claimholder for payment
of such holding costs upon receipt by Company of evidence of such payment.



    4  

--------------------------------------------------------------------------------

 

 
    D. Sharing of Data. During each year of the Lease Term, Company will share
with Claimholder all information (including interpretive and non-interpretive
data, subject to typical disclaimers regarding interpretive data and statements
that Claimholder may not rely upon the same) obtained from the exploration,
evaluation, and development activities pertaining to the Property, including
providing a copy of any geological and other principal reports relating to the
Property, and will report to Claimholder in writing at least quarterly regarding
the progress of the exploration and evaluation work and Work Expenditures made
during the period.


    E. Claimholder Access to Property. Claimholder may have access to the
Property at its sole risk on reasonable notice, and shall be entitled to conduct
tours of the Property for investor relations and financing activities.
Claimholder’s exercise of its access rights shall not interfere in any way with
Companys operations on the Property, which shall take precedence in the event of
any conflict.


    F. Conduct of Operations by Company at the Property. All of the exploration,
development, mining, milling and related work and any other activities which may
be performed by Company or its agents or contractors hereunder shall be
performed in accordance with all of the terms and conditions of this Agreement
and good mining practices, but the timing, nature, manner and extent of any
exploration, development or any other operations or activities hereunder shall
be in the sole discretion of Company, and there shall be no implied covenant to
begin or continue any such operations or activities.


    G. Indemnity. Except for damages sustained by Claimholder while on the
Property pursuant to Section 5F, Company agrees to indemnify and hold
Claimholder and its affiliates, and their respective, officers, directors,
employees, agents, members, partners and agents harmless from and against any
loss, liability, cost, expense or damage (including reasonable attorney’s fees)
that may be incurred for injury to or death of persons or damage to property, or
otherwise, as a result of Company or its agents or contractors conducting any
operations on or in connection with the Property.


    H. Compliance with Laws. Company agrees to conduct and perform all of its
operations at the Property during the term of this Agreement in compliance with
all valid and applicable Peruvian National, and district laws, rules and
regulations, including without limitation laws, rules and regulations pertaining
to environmental protection, human health and safety, social security, wages and
hours and conditions of labor, and Company shall indemnify and hold Claimholder
harmless from and against any loss, liability, cost, expense or damage
(including reasonable attorney’s fees) arising from or related to Company’s
failure to comply with said laws.



    5  

--------------------------------------------------------------------------------

 

 
I. Taxes. During the term of this Agreement, Company shall be responsible for
payment of all taxes levied or assessed upon or against the Property, as well as
any facilities or improvements located thereon.


J. Liens and Encumbrances. Company shall keep title to the Property free and
clear of all liens and encumbrances resulting from its operations hereunder;
provided, however, that Company may refuse to pay any claim asserted against it,
which it disputes in good faith. At its sole cost and expense, Company shall
contest any suit, demand or action commenced to enforce such a claim and, if the
suit, demand or action is decided by a court or other authority of ultimate and
final jurisdiction against Company or the Property, Company shall promptly pay
the judgment and shall post any bond and take all other action necessary to
prevent any sale or loss of the Property or any part thereof. Company shall
permit Claimholder to post Notices of Non-Responsibility at the collars of any
shafts and in other locations required under Peruvian Mining law in order to
prevent certain liens from attaching to the Property, and Company shall take all
actions reasonably necessary to keep such notices posted in these locations.


6. Right to Terminate.
 
A. Termination. Company may terminate this Agreement or the Lease at any time at
its sole option by giving Claimholder 30 days' prior written notice, upon which
all rights and obligations of the parties under this Agreement shall cease,
except for any limitation of liability, indemnification, and confidentiality
provisions set forth herein; provided, however, that (i) if Company terminates
this Agreement after April 1 of any year, Company agrees to pay governmental
fees and make all governmental filings necessary to maintain the mining claims
for the assessment year commencing on July 1, 2005.
 
B. Return of Data. As soon as practicable upon the termination of this
Agreement, Company shall return to Claimholder copies of all title,
environmental, metallurgical, geological, geophysical, milling and other data
concerning the Property and furnished by Claimholder or previous owners of the
Property or their agents or consultants to Company. At such time, Company shall
also make available to Claimholder for examination and copying all survey maps,
drill hole logs, sample locations and assays developed by Company with respect
to the Property during the term of this Agreement and not previously made
available to Claimholder and shall transfer custody to Claimholder of all drill
cores.


C. Release. Upon termination of this Agreement, Company will promptly execute
and deliver to Claimholder appropriate documents of conveyance releasing and
conveying its interest in the Property to Claimholder.


D. Surrender of Possession and Removal of Equipment. Upon termination of this
Agreement, Company shall surrender possession of the Property, subject to the
condition that Company shall have the right at any time within one year (or such
longer period as Company can demonstrate is reasonably necessary) after such
surrender or termination of this Agreement to (i) complete any reclamation
obligations required of Company under this Agreement or by governmental law or
regulation and (ii) remove all of its tools, equipment, machinery, supplies,
fixtures, buildings, structures and other property erected or placed on such
property by Company, excepting only timber, chutes and ladders in place for
underground entry and support. Title to such property not removed within the
time period set forth above shall, at the election of Claimholder, pass to
Claimholder. Alternatively, at the end of the time period set forth above,
Claimholder may remove any such property from the Property and dispose of it in
a commercially reasonable manner, all at the expense of Company.



    6  

--------------------------------------------------------------------------------

 

 
    7.    Exercise of Purchase Option. If Company decides to exercise the
Purchase Option, upon each of (a) the completion of a "positive" feasibility
study for the Property, (b) the making of an affirmative production decision for
the Property by Company’s and any parent corporation’s Boards of Directors and
(c) presentation to Claimholder of evidence satisfactory to Claimholder that
Company has obtained the financing necessary to develop and operate the
Property, Company shall give Claimholder notice thereof.
 
    8.    Within 10 days after such notice, Claimholder shall deliver to Company
a special warranty deed in form satisfactory to Company transferring title to a
100% interest in the Property, and reserving to Claimholder the 10% net profits
interest ("NPI") in production from the Property and 5% net smelter returns
royalty (“NSR”), and Company shall deliver to Claimholder the sum of $1.00 per
Troy ounce per each 1,000,000 (million) ounces of Gold resources validated in
the Proven Reserves Status.
 
    9.    This payment will be spread over a Five (5) year period beginning
quarterly after day one production levels are initiated as indicated in 4 B, C.
(Payment quarterly is based upon $1.00 per Troy ounce over 1 million ounces and
shall be paid additionally to the 5% royalty figure described in 9B below
beginning after day one production at a 500 ton/day level)




    B. Net Smelter Returns Royalty. In addition to Claimholder’s NPI,
Claimholder hereby reserves a five (5%) percent net smelter returns royalty
("NSR Royalty") for all commodities produced. For purposes of this Agreement,
the “net smelter return” is defined as the amount of money which the smelter or
refinery, as the case may be, pays the Company for the commodity based on the
then current spot price of the commodity, with deductions for costs associated
with further processing but without deductions for taxes, calculated on an FOB
mine site basis. A bullion account will be established (with the refinery of
choice by the Company) in favor of the Claimholder to serve this purpose.


    C. Payable in Kind; Payable Quarterly. Claimholder may elect to receive in
kind (oro fisico) its NPI or its NSR Royalty. Both royalties shall be payable
quarterly.
 
    10. Cross – Indemnity. Each party (“Indemnifying Party”) agrees to defend,
indemnify and hold harmless the other party, its successors, affiliates,
assigns, officers, directors and employees, members, partners and agents from
and against any and all claims, actions suits, losses, liabilities, damages,
assessments, judgments, costs and expenses, including reasonable attorney’s
fees, arising out of or pertaining to (i) any breach by the indemnifying party
of any representation, warranty or obligation under this Agreement or (ii) any
activities conducted by the Indemnifying Party or its agents on the Property.



    7  

--------------------------------------------------------------------------------

 

 
    11. Assignment. Neither party may assign its rights and obligations under
this Agreement without the prior written consent of the other party, which
consent shall not be unreasonably withheld, provided, however, that Claimholder
may assign its interest at any time to a third party with the consent of
Company. Such third party must agree to assume all of Claimholder’s obligations
under this Agreement, the Company may assign its interest to an affiliated
company or a successor without the consent of Claimholder, provided that the
assignee agrees to assume all of Company’s obligations under this Agreement and
has a tangible net worth no less than that of Company prior to the assignment.
 

    12. Governing Law. Consent to Jurisdiction. The MINING laws of the REPUBLIC
OF PERU, excluding any conflicts of laws or principles, shall govern this
Agreement. Each party consents to the exclusive jurisdiction and venue of the
National and District courts in Lima, Peru over any dispute, claim, lawsuit or
proceeding arising from or pertaining to this Agreement, and waives any argument
that such courts are an “inconvenient forum.”


    13. Affiliated Companies. Each party shall take such actions as may be
necessary to cause its affiliates to comply with the obligations contemplated
herein. "Affiliate" of a party means any person, partnership, joint venture,
corporation, or other form of enterprise that directly or indirectly controls,
is controlled by, or is under common control with, the party.


    14. Notice. All notices required or permitted to be given hereunder shall be
in writing and shall be delivered to the parties by personal delivery,
registered or certified mail, facsimile transmission, or express delivery
service at the addresses set forth below, or to such other address as the
parties may later designate by like notice to each other:


Company:
Galaxy Minerals Inc
Galaxy Minerals Inc.
500 Park Ave. Suite 203
Lake Villa IL. 60046


JIS HOLDINGS SA:
Javier Iparraguirre Segastegui
Voltaire 493
Urb. La Noria
Trujillo, Peru



    8  

--------------------------------------------------------------------------------

 

 
    15. Dollars. All dollar ($) amounts used in this Agreement or any Exhibit or
Schedule hereto are U.S. $ Dollars.




    16. Confidentiality. Except as set forth in Section 20, the parties hereto
agree to treat all data, reports, records and other information developed under
this Agreement and applicable to the Property as confidential, and unless any
party is required by any law, rule, regulation or order to disclose any of such
information, it shall not be disclosed to any person other than consultants,
contractors or potential investors or assignees, without the written agreement
of both parties, which will not unreasonably be withheld.


    17. Public Announcements. Disclosure of information relating to this
Agreement or the Property may be made by either party if such information is
required to be disclosed to any federal, state, provincial or local government
or appropriate agencies and departments thereof or if such information is
required by law, stock exchange rule or regulation to be publicly announced.
Otherwise, public announcements or reports by either party of information
relating to this Agreement or the Property shall be made only on the basis of
agreed texts upon the prior written consent of the other party, which consent
shall not unreasonably be withheld. Each of Claimholder and Company accordingly
agrees that it will, not less than forty-eight hours in advance of making public
any information referred to in the preceding sentence, give the other party
written notice of the text of the proposed report and provide the non-disclosing
party with the opportunity to object to the form and content thereof before the
same is issued. The non-disclosing party shall respond within forty-eight hours
of receipt of such notice, or its silence will constitute a waiver of objection
to the terms of the proposed text.


    18. Waivers; Amendment: The party, which is entitled to the benefit thereof,
may waive any of the terms or conditions of this Agreement at any time, but such
waiver must be in writing and signed by the party granting the waiver. No such
waiver shall affect or impair the right of the waiving party to require
observance, performance or satisfaction of any other term or condition thereof.
Any of the terms or provisions of this Agreement may be amended or modified at
any time, but only in a writing signed by each of the parties hereto.


    19. Severability: In the event that any one or more of the provisions
contained in this Agreement or in any other instrument or agreement contemplated
hereby shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any such other instrument or agreement.


    20. Attorney’s Fees. In the event of any controversy, claim or dispute
between the parties hereto, arising out of or pertaining to this Agreement or
the breach thereof, the prevailing party shall be entitled to recover from the
losing party reasonable expenses, attorney’s fees and costs.



    9  

--------------------------------------------------------------------------------

 

 
    21. Further Assurances. At the request of either party, the parties shall
execute and deliver any further instruments, agreements, documents or other
papers reasonably requested by either party to affect the purposes of this
Agreement and the transactions contemplated hereby.


    22. Counterparts. This Agreement may be executed in multiple counterparts,
and all such counterparts taken together shall be deemed to constitute one and
the same instrument.


    23. No Brokers or Finders. Each party represents and warrants to the other
party that, compensation shall be the sole responsibility of the Company, all
negotiations relative to this Agreement and the transactions contemplated hereby
have been carried on by it in such manner as not to give rise to any valid claim
against either party, or any third party, for a brokerage commission, finder’s
fee or other fee or commission arising by reason of the transactions
contemplated by this Agreement.
 
    IN WITNESS WHEREOF, the parties hereto, through their duly authorized
representative, have executed and delivered this Agreement as of the day and
year first above written.


Javier Iparraguirre Segastegui
Voltaire 493
Urb. La Noria
Trujillo, Peru
South America


By_______________________________
JAVIER IPARRAGUIRRE SEGASTEGUI NOTARIO:


GALAXY MINERALS INC,
A Florida corporation
Galaxy Minerals Inc
Galaxy Minerals Inc.
500 Park Ave. Suite 203
Lake Villa, IL. 60046
USA
By________________________________
RICHARD JOBLING
Name:_____________________________
Title:______________________________ NOTARY
 

    10  

--------------------------------------------------------------------------------

 

 